Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on November 18, 2021 amendment after final filed November 18, 2021 have been entered.  Claims 6, 11-12, 19 were cancelled, claims 22-23 were newly added claims 1 and 20 were amended.  Claims 1-5, 7-10, 13-18, 20-23 are pending in the instant application and are examined on the merits of this office action.
The restriction was deemed proper and made FINAL previously.  Claims 1-5, 7-10, 13-18 and 20-23 are examined on the merits of this office action.


Withdrawn Rejections
The rejection of claims 1-3, 5, 7-10, 13-18 under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously) is withdrawn in view of amendment of the claims filed November 18, 2021.


The rejection of claims 1-3, 5, 7-10, 13-18, 20 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to claims 1-3, 5, 7-10, 13-18 above in further view of Kannan (Journal of Liposome Research, 25:4, 270-278) is withdrawn in view of amendment of the claims filed November 18, 2021.

The rejection of claims 1-5, 7-10, 13-18 and 21 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to Claims 1-3, 5, 7-10, 13-18 above in further view of Saw (Macromol. Rapid Commun. 2010, 31, 1155–1162) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6) is withdrawn in view of amendment of the claims filed November 18, 2021.

The rejection of claims 1-3, 5-10, 13-18 under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1) as applied to claims 1-3, 5, 7-10, 13-18 above, in further view of Harashima (US20070059353 A1) is withdrawn in view of amendment of the claims filed November 18, 2021.

The rejection of claims 1-10, 13-16, 18, 20-21 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10653796 in view of Duena (EP0855179 B1, cited previously) and  Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously) is withdrawn in view of amendment of the claims filed November 18, 2021.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 22 claims “The solid oral dosage form of claim 1, wherein essentially all of the lipid not conjugated to the CPP is selected from cholesterol or derivatives thereof, phospholipids, lysophospholipids and/or combinations thereof”.  The term “essentially all” in claim22 is a relative term which renders the claim indefinite. The term “essentially all” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 13-18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited Harashima (US20070059353 A1), Fricker (WO2017067642A1) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469).
Sharma teaches a liposome comprising a cell-penetrating polypeptide conjugated to a phospholipid (see claim 1).   Sharma teaches wherein the cell-penetrating polypeptide comprising poly-l-arginine (see claim 16).  The CPP (such as poly-l-arginine) conjugated to PEG-DSPE or DOPE is attached to the liposome via incorporation of the lipid portion into part of the liposome bi-layer (See page 6, lines 30-34, page 7,  lines 14-20).  Regarding claims 1, 7and 18, Sharma further teaches wherein the cell-penetrating polypeptide, poly-l-arginine, is conjugated to DSPE or DOPE via PEG (See page 6, lines 3-5, lines 13-15) meeting the limitations of the lipid being a phospholipid (instant claim 7) and phosphatidylethanolamine (instant claim 18).  Sharma teaches wherein the composition can be orally administered (See page 6, lines 18-19).  Sharma teaches wherein the dosage form comprises a pharmaceutically acceptable excipient (PBS) (see page 11, lines 21-22).
Regarding claim 5, Sharma teaches wherein the CPP can be penetratin, TAT, MAP, MPG, R7 peptide (see page 5, lines 14-17 and claim 15).
Regarding claim 8, Sharma teaches use of PEG as a linker connecting the CPP to the phospholipid (e.g. DSPE-PEG-COOH, DSPE-PEG-maleimide, see page 6, lines 10-14) thus meeting the limitations of a bifunctional PEG, having a reactive functional moiety at both ends of the PEG.
Regarding claims 10 and 13-14, Sharma teaches wherein the liposomal composition further comprises at least one therapeutic agent (see claim 2) and in particular, a polypeptide (see claim 4) and proteins (see page 4, lines 10-11).  Sharma specifically teaches loading the liposomes with a therapeutic such as polypeptides (see page 1, lines 5-8).  Sharma specifically teaches an example wherein a therapeutic is enclosed in the liposome for delivery (see Figure 1, for example).  It would have been obvious before the effective filing date of the claimed invention to enclose the therapeutic, including polypeptides and proteins, within the liposomes of Sharma for delivery.  One of ordinary skill in the art would have been motivated to do given that Sharma teaches enclosing a therapeutic for delivery and doing so would allow for targeted delivery of the protein to the desired site.    
Regarding claim 16, Sharma teaches wherein the CPP is R7 peptide which is an arginine peptide comprising 7 arginine residues (see page 5, lines 14-17 and claim 15).  *Please note that the term 
Regarding claim 17, Sharma does not disclose use of tetraether lipids in the liposomes (See pages 6-7, Examples, “preparation of liposomes”).
Sharma does teach wherein cholesterol is included in the liposome (see page 14, lines 12-20) but not the amount of cholesterol included.  
Sharma is silent to wherein the (i) liposome formulation is a solid oral dosage that is gastro-resistant and (ii) wherein the amount of CPP is 0.05% to 5 mol% based on the total lipids and/or fatty acid amount (instant claim 6); (iii) wherein the liposome comprises cholesterol in an amount of 5-10 mol% and wherein essentially all of the lipid not conjugated to CPP is cholesterol, cholesterol derivative, phospholipids and or lysophospholipids.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).

Fricker teaches Liposomes containing cell penetrating peptides comprising cholesterol and E-PC (egg phosphatidylcholine), wherein the amount of cholesterol is 10 mol% (see page 4, lines 1-2).  A liposome with E-PC and cholesterol meets the limitations of instant claim 22.  Fricker teaches wherein the CPP is in the amount of 0.05 to 2 mol %.
Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”) thus meeting the limitations of “essentially all of the lipid not conjugated to the CPP is cholesterol and phospholipids” found in instant claim 22.  The insertion of low amount of cholesterol (10-20%) in DOPG based liposomes provides a slight decrease of the PNA loading.  In addition, an amount of cholesterol ranging between 20 and 30% causes a slowing down of the PNA’s release from the liposomal formulation. For their encapsulation and the release properties, we can conclude that PEGylated DOPG liposomes with a percentage of cholesterol of 10-20% can be considered the best formulation for the loading” (see “Conclusions”, page 7).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Sharma and include in an enteric coated capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and including an enteric coating will allow for protection from degradative processes (including in the stomach) and increase absorption into the GI mucosa.  There is a reasonable expectation of success given that Sharma teaches 
Regarding the amount of CPP, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of CPP/total phospholipid to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma in view of Duena. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the amount of cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of 
The amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Sharma. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the limitation of a “solid oral dosage” found in instant claims 1-3, 5, 7-10 and 13-18, an enteric coated capsule comprising a lyophilized liposomal formulation of Sharma meets the limitations of a solid oral dosage.
Regarding claim 2, Sharma in view of Duena, teach wherein the liposomes are comprised in an enteric coated capsule (see paragraph 0022 of Duena).
  Regarding claim 3, Sharma in view of Duena teach wherein the solid oral dosage from comprising the liposomes comprises gelatin which meets the limitations of a pharmaceutically acceptable excipient (see paragraph 0022 of Duena).
Regarding the CPPs as described in instant claim 5 and 16, Sharma teaches wherein the CPP can be penetratin, TAT, MAP, MPG, R7 peptide (see page 5, lines 14-17 and claim 15). Nevertheless, it would have been obvious before the effective filing date of the claimed invention to use any one of the CPPs taught by Sharma including penetratin, TAT, MAP, MPG, R7 (all of which are encompassed by instant claim 5, R7 encompassed by instant claim 16), for the purpose of cellular penetration.  One of ordinary skill in the art would have been motivated to do so given that Sharma specifically teaches using these peptides for the purpose of cellular transportation of a liposome.  There is a reasonable expectation of success given that Sharma teaches penetratin, TAT, MAP, MPG, R7 and they are well-known in the art for the purpose of cellular delivery.
Regarding claim 9, Sharma in view of Duena teach wherein the liposomes are lyophilized (see paragraph 0022 of Duena).
Regarding claims 15 and 23, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and “wherein the bioavailability of the peptide drug, protein or antibody enclosed in the liposome is at least 3%”,  Sharma in view of Duena,  Harashima, Fricker and Ringhieri teach the same solid oral dosage form comprising a liposome and a therapeutic of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and a bioavailability of 3%.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  
Response to Applicant’s Arguments
Applicant argues that “ the CPP "PR-lipid" (which stands for "poly-arginine lipid") is present in 4 mol-%. On the other hand, the liposomes of the claimed embodiments achieve a very good absorption across the gastrointestinal barrier with a lower CPP-content.  By definition, when a medication is administered intravenously, its bioavailability is 100%. However, when a medication is administered via routes other than intravenous, its bioavailability is generally lower than that of intravenous due to intestinal endothelium absorption and first-pass metabolism. Thereby,mathematically, bioavailability equals the ratio of comparing the area under the plasma drug concentration curve versus time (AUC) for the extravascular formulation to the AUC for the intravascular formulation. A bioavailability of 3.55% after oral administration therefore represents 3.55% of the macromolecule in the blood, as compared to IV administration which is by definition at 100%. Thus, any questions of the pharmaceutical formulation of Adalimumab when administered by IV or its bioavailability are irrelevant. In fact, the specification as filed shows a very high bioavailability of a macromolecule after oral administration for the first time. It is well known in the art that 3.55% of oral bioavailability is remarkable. Sharma does not disclose any absolute bioavailability of their constructs after oral administration at all. The only experiment of Sharma which remotely tests the transport of the liposomes across a cell barrier is the in vitro experiment on page 11. Here, the transport of the liposomes across endothelial and glial monolayers was tested in cell cultures. The results are depicted in figures 9 and 10, which the Examiner regards as proof that the bioavailability of the liposomes of Sharma are somehow comparable with the data of the present application. However, this is not accurate, for at least the following reasons. The data of Sharma is not comparable to the data of the present application for at least this second reason. Third, although the experiments of Sharma are quite different from a real in vivo situation of a transport via the gastrointestinal mucosa, it is apparent that the liposome conjugates of Sharma crossed the monolayer only very slowly, and did not reach saturation even after 8 hours. See Figure 10. This is in contrast to the results of the present application, where, despite having challenging in vivo conditions, the amount of Adalimumab in the blood reached a saturation state about 30 minutes after oral administration, and the overall maximum concentration was reached after about 4 hours. See Figure 19 of the specification as filed. This further demonstrates that the data of Sharma is not comparable to the data of the present application. 
 Applicant’s arguments have been fully considered but not found persuasive.   First, the Examiner would like to point out “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually” (see mpep 2145).  The Examiner acknowledges that Sharma alone does not teach the concentration of CPP in amount of 0.05-3 mol%.   Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less 
Second, Sharma specifically teaches wherein the composition can be orally administered (See page 6, lines 18-19).  Sharma specifically teaches oral and parenteral administration.  The Examiner would like to point out that MPEP 2121 states that the prior art is presumed to be enabling.  In particular, MPEP 2121 I states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable”.  The Examiner disagrees that Sharma teaches away from oral administration given the only examples provided were via injection.  MPEP states “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments”.  Furthermore, MPEP 2123 II states “"[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  In the instant case, the examples provided by Sharma do no teach away from oral administration especially in light of the fact that Sharma teaches oral administration.  
 In response to Applicants assertions of unexpected results (a 3.55% bioavailability of the drug following oral administration) the examiner would like to point out that MPEP 716.02 (b) states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”.  In the instant case there is no indication of statistical significance shown in Figure 19.  Furthermore, Applicants conclude 3.55% bioavailability of Adalimumab was obtained after oral administration however, however there was no comparison with regards to different concentrations of the "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).”  Furthermore, it is unclear based on the specification if the intravenous dose of adalimumab was the drug encapsulated in the liposome with CPP or if the intravenous dosage was just the drug itself.  Applicant should clarify this as this is an important comparison in determining and unexpected results when comparing oral vs. IV administration.  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicants further argue “As noted above, Applicant herein amends claim 1 to recite that "the liposomes comprise said CPPs in an amount of 0.05 to 3 mol-% based on the total lipid and/or fatty acid amount." Similar, although slightly broader, subject matter was previously recited in now-cancelled claim 6. The Examiner relies on Harashima to provide this teaching, on pages 21-23 of the Office Action. Additionally, claim 1 is herein amended to recite that the content of the cholesterol in the liposomes is from about 5 to 10 mol-%". This is supported at least by page 3, first paragraph of the specification as filed. Harashima teaches using the liposomes for transfection of molecules, in particular nucleic acids, into cells. The liposomes used in the Examples of Harashima comprise a significantly higher content of CPPs (such as 5 mol.-%) and/or a different cholesterol content. For example, see Example 2 in paragraph [0071] of Harashima which discloses that about 4.3 mol-% cholesterol was used in order to form the liposomes. Although Example 7 of Harashima discloses a CPP content of 0.8 mol-%, this in the context of inhibiting transfection by sucrose and with liposomes of an unclear composition.  Additionally, even if, arguendo, Harashima did disclose an overlapping amount of CPP and/or cholesterol, this is insufficient to render the claimed subject matter obvious. Harashima is directed to transfection. This is a completely different mechanism than absorption at the intestinal mucosa, as disclosed by Sharma. 
Applicant’s arguments have been fully considered but not found persuasive.  In response to Applicant’s arguments that Harashima is non-analogous art, the Examiner respectfully disagrees. MPEP 21414.01(a) states “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of 
Harashima teaches of a polyarginine-modified liposome (see claim 1).  Harashima further teaches a range of peptide to the total amount of lipids of 0.1 to 30% mol ratio (see paragraph 0040, lines 1-2).  Harashima further teaches “if the amount of the aforementioned peptide on the surface of the liposome of the present invention is less than 2% (mole ratio) or preferably less than 1.5% (mole ratio) or more preferably less than 1% (mole ratio) of the total lipids making up the lipid bilayer, the liposome of the present invention can move into a cell or nucleus primary by means of endocytosis” (see paragraph 0040, lines 4-9).  Thus, the amount of peptide on the surface (in comparison to the amount of total lipid) for translocation into a cell is a result effective variable.
Therefore, it would be obvious to one of ordinary skill in the art to optimize the amount of CPP within the ranges taught by Harashima (as a mol% of the total phospholipids) in the liposomes of Sharma in view of Duena to achieve optimal uptake into the cells.

Claims 1-3, 5, 7-10, 13-18, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously), Harashima (US20070059353 A1), Fricker (WO2017067642A1) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469) as applied to claims1-3, 5, 7-10, 13-18, 22-23  in further view of Kannan (Journal of Liposome Research, 25:4, 270-278).
The teachings of Sharma in view of Duena, Harashima, Fricker, Ringhieri are described in the above rejection.  The combined references are silent to include sucrose in the composition for lyophilization (limitation relevant to instant claim 20).
However, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, 
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Sharma in view of Duena, Harashima, Fricker, Ringhieri.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Claims 1-5, 7-10, 13-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (WO2013059617 A9, cited in Applicant’s IDS) in view of Duena (EP0855179 B1, cited previously), Harashima (US20070059353 A1), Fricker (WO2017067642A1) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469) as applied to claims1-3, 5, 7-10, 13-18, 22-23  in further view of Saw (Journal of Liposome Research, 25:4, 270-278, cited previously) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6, cited previously).
The teachings of Sharma in view of Duena, Harashima, Fricker, Ringhieri are described in the above rejection.    The combined references are silent to wherein the CPP is cyclic R9 polypeptide (the elected species and the “cyclic CPP” being relevant to instant claim 4).  Sharma does however, teach R7 or polyarginine as the CPP (see page 5, lines 14-17 and claim 15).

Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that that guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
It would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide of Sharma in view Duena, Harashima, Fricker, Ringhieri.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, one of ordinary skill in the art would have been motivated to cyclize the CPP peptide (including R9) to enhanced cellular uptake and penetration.  There is a reasonable expectation of success given that R9 is a well-known CPP used for transport of liposomes into cells and cyclization of arginine peptides has been shown to enhance permeation.  There is further reasonable expectation of success given that Sharma teaches wherein the CPP is R7 and polyarginine which penetrates the cells via the same mechanism (cationic amino acids).

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10, 13-16, 18, 20-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10653796 in view of Duena (EP0855179 B1, cited previously), Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously), Fricker (WO2017067642A1) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469).
.Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A solid oral dosage form comprising liposomes, said liposomes comprising a conjugate of (a) at least one type of cell penetrating peptide (CPP), and (b) a compound, selected from a lipid and a fatty acid; wherein said conjugate is part of the liposome's lipid double layer; wherein the dosage form is a gastro-resistant solid oral dosage form; cholesterol at a 5-10 mol%.”  The instant application further claims wherein the liposomes are enteric coated (claim 2); an excipient (claim 2); wherein said CPP is cyclized (claim 4); wherein the CPP is TAT, R9...(claim 5); wherein CPP is conjugated to a phospholipids (see claim 7); CPP is conjugated via PEG-linker (see claim 8); wherein the liposomes are lyophilized (see claim 9), further comprising a therapeutic agent (claim 10); wherein the therapeutic is a protein (see claim 14); further including sucrose (see claim 20).  The instant application further claims wherein the CPP is linear or cyclic and has 3-16 arginine residues (instant claim 21) and wherein essentially all non-conjugated lipids are cholesterol, phospholipids or lysophospholipids.
US Patent No. 10653796 claims “A liposomal oral composition comprising liposomes, said liposomes comprising: (a) tetraether lipids (TELs), wherein the TEL is selected from the group consisting wherein said CPPs are attached to a lipid of the liposome's lipid double layer, and wherein the liposomes have a positive zeta potential and; (c) a therapeutic and/or diagnostic agent selected from the group consisting of peptidic macromolecules, proteins and antibodies” (See claim 1). US Patent No. 10653796 further claims wherein the CPP is cyclic and wherein the CPP is R9 (see claim 5); wherein said liposomes comprise said CPPs in an amount of 0.1 to 1 mol-% based on the total lipid amount (See claim 6); wherein said compound to which said CPPs are attached is selected from the group consisting of cholesterol and derivatives thereof, phospholipids, lysophospholipids, and tetraetherlipids (claim 7); wherein said CPPs are attached via a PEG linker (See claims 9-10).  US Patent No. 10653796 is silent to lyophilization of the liposomes;  use in an enteric coated tablet or capsules and inclusion of sucrose; including cholesterol in an amount up to 10%.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).

Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of US Patent No. 10653796.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
Fricker teaches Liposomes containing cell penetrating peptides comprising cholesterol and E-PC (egg phosphatidylcholine), wherein the amount of cholesterol is 10 mol% (see page 4, lines 1-2).  A liposome with E-PC and cholesterol meets the limitations of instant claim 22.
Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”) thus meeting the limitations of “essentially all of the lipid not conjugated to the CPP is cholesterol and phospholipids” found in instant claim 22.  The insertion of low amount of cholesterol (10-
Regarding including cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of US Patent NO. ‘796.  One of ordinary skill in the art would have been motivated to do so given that both Ringhieri and Fricker teach 10% in liposomes used to release therapeutic agents.  There is a reasonable expectation of success given that 10% cholesterol in liposomes is known the art and in particular in liposomes used for drug delivery.
The amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of US Patent NO. ‘796. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding claims 15 and 23, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and “wherein the bioavailability of the peptide drug, protein or antibody enclosed in the liposome is at least 3%”,  US Patent NO. ‘796 in view of Duena, Kannan, Fricker and Ringhieri teach the same solid oral dosage form comprising a liposome and a therapeutic of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and a bioavailability of 3%.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  



Claims 1-4, 7-10, 13-18, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending AN17/274555 (filed after the date of the previous office action)  in view of Duena (EP0855179 B1, cited previously) and  Kannan (Journal of Liposome Research, 25:4, 270-278, cited previously) and in view of Saw (Macromol. Rapid Commun. 2010, 31, 1155–1162, cited previously) and Lättig-Tünnemann referred to as “Tünnemann” (Nature Communications, Published 2011, pages 1-6, cited previously), Fricker (WO2017067642A1) and Ringhieri (Colloids and Surfaces B: Biointerfaces, Volume 145, 1 September 2016, Pages 462-469).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A solid oral dosage form comprising liposomes, said liposomes comprising a conjugate of (a) at least one type of cell penetrating peptide (CPP), and (b) a compound, selected from a lipid and a fatty acid; wherein said conjugate is part of the liposome's lipid double layer; wherein the dosage form is a gastro-resistant solid oral dosage form” and 5-10 mol% cholesterol.  The instant application further claims wherein the liposomes are enteric coated (claim 2); an excipient (claim 2); wherein said CPP is cyclized (claim 4); wherein the CPP is TAT, R9...(claim 5); wherein CPP is conjugated to a phospholipids (see claim 7); CPP is conjugated via PEG-linker (see claim 8); wherein the liposomes are lyophilized (see claim 9), further comprising a therapeutic agent (claim 10); wherein the therapeutic is a protein (see claim 14); further including sucrose (see claim 20).  The instant application further claims wherein the CPP is linear or cyclic and has 3-16 arginine residues (instant claim 21).
Co-pending AN17/274555 is silent to wherein the oral dosage form is gastro-resistant; wherein the lyoprotectant is sucrose, 3-16 arginines in the polyarginine CPP and cholesterol up to 10 mol%.
However, Duena teaches compositions for improving the absorption of orally administered drugs (see paragraph 0002).  Duena further teaches that “The composition according to the invention is obtained by incorporating the drug in liposomes comprising hydrogenated lecithin and cholesterol, followed by evaporation or freeze-drying of the solvent in which the liposomes are suspended.  The resulting liposome powder is administered orally, in a capsule or tablet, protected in its passage through the stomach by an enteric coating” (see paragraphs 0002-0003).  Duena teaches that “The oral route is the preferred route for the administration of drugs of all kinds to patients because of the advantages offered by this type of administration in comparison with other more aggressive routes and/or routes which are of more difficult application (endovenous, parenteral, subcutaneous, etc.).  Nevertheless, not all drugs are satisfactorily absorbed via the gastrointestinal tract. This absorption depends, among other factors, on the permeability of the gastrointestinal mucosa to the drug and on the acid and/or enzyme degradation processes to which the drug is subjected during its residence time in the gastrointestinal tract.  It is therefore obvious that any factor which improves the rate of absorption of the drug or which protects it from the degradative processes mentioned will improve the clinical efficacy of the drug” (See paragraphs 0004-0006). Duena specifically teaches lyophilization of the liposomes and placement in a hard gelatin capsule and further coating the capsule with an enteric polymer (see paragraph 0022).
It would have been obvious before the effective filing date of the claimed invention to lyophilize the liposomal formulation of Co-pending AN17/274555 and include in an enteric coated gelatin capsule for oral administration.  One of ordinary skill in the art would have been motivated to do so given that oral administration is a less aggressive route of administration and encapsulation the liposomal powder and 
Regarding the limitation of sucrose in instant claim 20, Kannan teaches that “The stability of liposomes in the form of dispersion is a major concern due to drug leakage and fusion or aggregation. The stability can be improved by lyophilization, but the stress induced by the lyophilization process can affect the integrity of liposomes” (See Abstract, Objective).  Kannan further teaches “Sucrose protected the liposomes from drug leakage and aggregation/fusion induced by the lyophilization process in a concentration dependent manner” and that the integrity was preserved during lyophilization by using the lyoprotectant sucrose in the formulation (See Discussion and conclusion, in abstract).
It would have been obvious before the effective filing date of the claimed invention include a lyoprotectant such as sucrose in the liposomal formulation of Co-pending AN17/274555.  One of ordinary skill in the art would have been motivated to do so to preserve the integrity of the liposomes upon lyophilization.  There is a reasonable expectation of success given that use of lyoprotectants such as sucrose are well-known in the art when lyophilizing liposomes and given that sucrose has shown to preserve the integrity of liposomes.
Regarding the number of arginine residues found in instant claims 16 and 21, Saw teaches a CPP-modified liposome wherein the CPP is nona-arginine (9R) (see abstract, lines 9-11).  Saw teaches the liposomes were efficiently transported into cells (See abstract, lines 13-16).
Tünnemann teaches cyclic arginine-rich cell-penetrating peptides showed enhanced cellular uptake kinetics relative to their linear and more flexible counterpart.  Tünnemann teaches that that guanidinium groups are forced into maximally distant positions by cyclization. This orientation increases membrane contacts leading to enhanced cell penetration (see abstract, last 5 lines).
It would have been obvious before the effective filing date of the claimed invention to use R9 or Cyclic R9 as the CPP peptide as the CPP of Co-pending AN 17/274555.  One of ordinary skill in the art would have been motivated to do so given that R9 is well-known in the art as a CPP and has been show to effectively transport liposomes (via being conjugated to the liposome) into human cells.  Furthermore, 
In addition, Fricker teaches Liposomes containing cell penetrating peptides comprising cholesterol and E-PC (egg phosphatidylcholine), wherein the amount of cholesterol is 10 mol% (see page 4, lines 1-2).  
Ringhieri teaches therapeutic loaded liposomes comprising 10-20 mol% cholesterol and egg phospholipids (see section 3.1, page 5, first paragraph, “PC based liposomes containing 10% cholesterol”) thus meeting the limitations of “essentially all of the lipid not conjugated to the CPP is cholesterol and phospholipids” found in instant claim 22.  The insertion of low amount of cholesterol (10-20%) in DOPG based liposomes provides a slight decrease of the PNA loading.  In addition, an amount of cholesterol ranging between 20 and 30% causes a slowing down of the PNA’s release from the liposomal formulation. For their encapsulation and the release properties, we can conclude that PEGylated DOPG liposomes with a percentage of cholesterol of 10-20% can be considered the best formulation for the loading” (see “Conclusions”, page 7).
Regarding including cholesterol in the liposomal formulation, it would have been obvious before the effective filing date of the claimed invention to use 10% cholesterol in the formulation of Co-pending AN17/274555.  One of ordinary skill in the art would have been motivated to do so given that Sharma teaches including Cholesterol and both Ringhieri and Fricker teach 10% in liposomes used to release therapeutic agents.  There is a reasonable expectation of success given that 10% cholesterol in liposomes is known the art and in particular in liposomes used for drug delivery.
The amount of cholesterol in the liposome is clearly a result-effective variable based on the teachings of Ringhieri and thus, it would have been obvious to optimize the amount of cholesterol to achieve optimal activity and therapeutic effectiveness CPP conjugated liposomes of Co-pending AN17/274555. There is a motivation to optimize since it is normal desire of scientists or artisans to 
Regarding claims 15 and 23, the limitations of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and “wherein the bioavailability of the peptide drug, protein or antibody enclosed in the liposome is at least 3%”,  Co-pending AN 17/274555 in view of Duena, Kannan, Saw , Lättig-Tünnemann referred to as “Tünnemann”, Fricker and Ringhieri teach the same solid oral dosage form comprising a liposome and a therapeutic of the instant claims and therefore would inherently have the properties of “wherein the liposomes exhibit a Z-average measured by dynamic light scattering after dilution in aqueous medium of at most 350 nm and a polydispersity index (PDI) of at most 0.3” and a bioavailability of 3%.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654